                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



    Sonia Mertes, Trustee for the Heirs and          Case No. 17-cv-4508 (SRN/SER)
    Next-of-Kin of Luke Capouch,

                  Plaintiff,

    v.                                                 MEMORANDUM OPINION
                                                           AND ORDER
    City of Rogers and Joseph Zerwas, Jr.,
    Individually, and in his Official Capacity,

                  Defendants.1


Markus C. Yira, Yira Law Office, Ltd., PO Box 518, Hutchinson, MN 55350, and Julie W.
Hanjani, Law Office of Julie Wacker Hanjani, 218 Main Street South, Suite 105,
Hutchinson, MN 55350 for Plaintiff.

Tal A. Bakke, Joseph E. Flynn, and Pierre N. Regnier, Jardine Logan & O’Brien PLLP,
8519 Eagle Point Boulevard, Suite 100, Lake Elmo, MN 55042 for Defendants.


SUSAN RICHARD NELSON, United States District Judge

          This case is about the tragic suicide of Luke Capouch, a promising young man from

Elk River, Minnesota. Capouch took his own life shortly after being released from the Rogers

Police Department, where he had been briefly detained following an arrest for shoplifting.

Plaintiff Sonia Mertes (Capouch’s mother) subsequently brought this lawsuit seeking to hold

the City of Rogers accountable for Capouch’s death. Specifically, Mertes alleges that certain



1
       In her complaint, Mertes named Daniel Rose and Jeffrey Beahen as defendants,
too. However, on December 21, 2018, Mertes agreed to dismiss her claims against both
parties. (See Doc. No. 45.)
threatening and abusive behavior exhibited by one of the City’s police officers, Defendant

Joseph Zerwas, Jr., during Capouch’s time at the police station led Capouch to take his own

life. Zerwas, along with his co-Defendant, the City of Rogers, now move for summary

judgment. Mertes opposes the motion.

        The Court is deeply sympathetic to Mertes’s plight. However, because there is no

evidence that Zerwas, or any of the officers who encountered Capouch during his arrest, knew

(or could have known) that Capouch was at risk of committing suicide after he left the police

station, the law forbids holding Zerwas (and, by extension, the City of Rogers) liable for

Capouch’s subsequent decision to take his own life. Accordingly, the Court is dutybound to

grant Defendants’ motion, and to dismiss Mertes’s complaint with prejudice.

   I.      BACKGROUND

        A. Factual Background

           1. The Parties

        At the time of his death, Luke Capouch (“Capouch”) was a 19-year-old high school

graduate who had just started working as a train conductor for the Canadian Pacific Railway.

(See Capouch Incident Rep. [Doc. No. 50-3] at 1 (Capouch’s age); J. Capouch Dep. [Doc.

No. 49-4] at 33 (Capouch’s graduation status); H. Mertes Dep. [Doc. No. 49-5] at 47-48

(Capouch’s occupation).) He was, by all accounts, a happy, humorous, and well-liked young

man. (See generally S. Mertes Dep. [Doc. No. 49-6] 22-23, 29-33 (Capouch’s mother); H.

Mertes Dep. at 36-37 (Capouch’s father-in-law); J. Capouch Dep. at 31-33 (Capouch’s

biological father); Bandescu Dep. [Doc. No. 49-7] at 9-11 (Capouch’s friend); Patka Dep.

[Doc. No. 49-8] at 11-13 (Capouch’s friend); Patterson Dep. [Doc. No. 49-13] at 12-13

                                             2
(Capouch’s friend).) In fact, at their depositions, Capouch’s close friends and family

uniformly testified that, as far as they knew, Capouch had never exhibited depressed or

suicidal tendencies at any point over the course of his life. (Id.) However, it appears that,

during the year or two before his death, Capouch gambled more than he should have, which

occasionally left him short off money. (See, e.g., J. Capouch Dep. at 113-14; Patterson Dep.

at 9-10.)

        Defendant Joseph Zerwas, Jr. worked as a police officer for Defendant City of Rogers

for approximately fourteen years, from some point in 2001 through February 26, 2015. (See

Zerwas Dep. II [Doc. No. 55-1] at 7.) He now works as a part-time officer for the City of

Corcoran. (Id. at 8.) During his time working for the Rogers Police Department, Zerwas, like

all his fellow Rogers police officers, received training in “recognizing warning signs of

suicide risk.” (Id. at 28-33; see also Beahen Dep. [Doc. No. 49-3] at 31-34 (describing

department-wide training).) At the time of the Capouch incident, Officer Zerwas worked

alongside City of Rogers Police Chief Jeffrey Beahen and City of Rogers police officer Daniel

Rose.

            2. The Arrest

        On October 22, 2014, at around 3:00 P.M., Officers Zerwas, Rose, and Beahen

arrested Capouch for stealing clothes, including a $330 thermal jacket, from a Cabela’s

sporting goods store in Rogers, Minnesota. (See generally Capouch Incident Rep.) The

Officers effectuated this arrest after a Cabela’s security officer called 9-1-1 and informed the

operator that he had personally witnessed Capouch commit the theft and then drive away in



                                               3
a black Honda Accord. (Id.)2 There is no dispute that Capouch committed this crime. In fact,

when the Officers stopped Capouch and asked whether the Cabela’s jacket he was wearing

was his, Capouch did not deny culpability and instead simply stated, “no you can take the

jacket, I don’t care, arrest me.” (Id. at 4.)

       After placing Capouch under arrest for gross misdemeanor theft, see Minn. Stat. §

609.52, the three officers parted ways: Chief Beahen went to the Cabela’s to further

investigate the theft(s),3 Officer Zerwas stayed with Capouch’s Honda Accord to assist with

the vehicle’s impoundment, and Officer Rose drove Capouch to the nearby Rogers police

station to “book,” i.e., make a record of, Capouch’s arrest. (See generally Capouch Incident

Rep.) Nothing of note occurred during Officer Rose’s drive back to the police station. (See

generally Officer Rose Police Squad Car Video [Doc. No. 50-1].)

       Capouch’s booking process lasted approximately 45 minutes. (See generally Booking

Room Video [Doc. No. 50-2].) For the most part, these 45 minutes were quiet and uneventful.

That is, per the video evidence, most of Capouch’s booking process consisted of either Officer

Rose quietly typing information into his computer while Capouch sat nearby, or of Officer

Rose taking Capouch’s fingerprints while Capouch diligently followed the Officer’s

instructions. (Id.) However, two verbal exchanges of note took place during this time period:


2
        The security officer also informed the operator that Capouch had stolen goods from
the store on at least two other occasions in the past six months. (Id.)
3
       After speaking with the Cabela’s security officer and observing the in-house
pictorial evidence, Chief Beahen confirmed that Capouch almost certainly committed the
two prior thefts, too. (See Capouch Incident Rep. at 2-3.) Chief Beahen immediately
relayed that discovery to Officer Rose. (Id. at 4.)

                                                4
one brief exchange between just Capouch and Officer Rose at the beginning of the booking

process, and another, more prolonged, exchange between Capouch and Officer Zerwas during

the last ten minutes of Capouch’s detention.4

       First, at an early point in the process, Officer Rose off-handedly asked Capouch (while

Rose was typing on a computer), “you just short on money, or you just wanted a jacket, or

you just seeing if you can get away with this type of thing, or . . . ?” (Id. at 5:08.) Capouch

calmly and casually replied, “I’ve got a little bit of a gambling problem, man. I’ve lost a lot

of my money gambling and I didn’t go there planning to steal anything. I was just trying to

pass the time until I got called to work here, and yeah, I’ve just gotten away with stealing so

much. [Pauses] You know what I mean?” (Id. at 5:15 – 5:36.)

       Officer Rose did not further inquire into Capouch’s “gambling problem” or follow up

on this conversation in any substantial manner, and neither did Capouch.

       Second, and more notably, Officer Zerwas made the following, arguably threatening,

remarks to Capouch about his (recently achieved) employment with the Canadian Pacific

Railway. First, around 30 minutes into the booking process, while Officer Rose was still

taking Capouch’s fingerprints, Officer Zerwas asked Capouch, “so you work for Canadian

Pacific, huh?” (Id. at 33:36.) Capouch responded, “Yes sir.” (Id.) Officer Zerwas then

observed, “they’re not going to like this too well, are they?” (Id.) Capouch responded, “I don’t

know.” (Id.) Capouch then provided a few more details about his employment to Zerwas,


4
       The first exchange was “just” between Capouch and Officer Rose because Officer
Zerwas did not join Officer Rose in the booking room until approximately 15 minutes
into Capouch’s detention, after he had finished impounding Capouch’s vehicle. (See id. at
19:30 (Officer Zerwas’s entry).)
                                                5
including the fact that he had only been working at Canadian Pacific for four months. (Id. at

34:15.)

       Second, about five minutes later, while Officer Rose was typing at his computer and

Capouch was sitting on a bench nearby, Officer Zerwas and Capouch got into the following

tit-for-tat, which, for ease of reference, the Court will simply reprint in script form:

               Zerwas: [Out of the blue] Yeah, I know some people at Canadian Pacific. You
               might want to talk to somebody when you’re there.
               Capouch: Who do you know?
               Zerwas: People you don’t know.
               Capouch: Yeah?
               Zerwas: Believe me, yeah.
               Capouch: [Laughs]
               Zerwas: Seriously.
               Capouch: Who do you know then?
               Zerwas: That’s none of your business. People, people that work there. But
               you’ll find out. Once they find out about the charge, you won’t be there any
               longer.
               Capouch: That’s too bad.
               Zerwas: Yeah, they won’t allow that.
               Capouch: You gonna call up your buddies and let them know?
               Zerwas: You wait and see.
               Capouch: [Laughs]
               Zerwas: You’re stealing here, how do we know you’re not stealing there?
               Capouch: What am I going to steal – a box car?
               Zerwas: No, not just a box car. I thought you said you do the whole train?
               Capouch: What am I going to steal – a whole box car? How am I going to get
               that in my house? There’s nothing you can steal out of it. You don’t know
               anything about railroads.
               Zerwas: Well, I guess you’re right. [Pauses] You’d know.
               Capouch: Yeah, I would know.
               Zerwas: You’ve been there four months, you’d know.
               Capouch: I know, yeah, I know a lot more about railroads than you do.
               Zerwas: You should.
               Capouch: And I know a whole lot more people who work at Canadian Pacific
               than you do.
               Zerwas: I know a guy that just retired from there. Just retired. Just freshly. He’s
               got a lot of connections with a lot of friends there. But keep your attitude up.


                                                6
              That’s not gonna make you win nothing. [Pause] You did it to yourself.
              Nobody did it to you.
              Capouch: Thank you. I’m sure you used that one before.
              Zerwas: Huh?
              Capouch: I’m sure you’ve used that one before.
              Zerwas: Ah well, yeah. Let me see. Maybe ’94? Yeah, yeah you were still
              shitting yellow back then when I started at my job.
              Capouch: Exactly.
              Zerwas: You’re right.
              Capouch: When you do get to retire after 30 years, then the taxpayers gotta
              pay your pension.

              [Pause.]

              (Id. at 39:50 – 41:49.)5

       After this exchange – during which neither Officer Zerwas nor Capouch substantially

raised their voice or engaged in any physical contact with the other – the conversation turned

to Capouch’s car and Capouch’s eventual court appearance. That is, Officer Zerwas first told

Capouch he could collect his car at a nearby towing station called “Burda’s,” and Officer

Rose then gave Capouch a form notifying Capouch that he needed to appear in court on

December 2, 2014, and that a warrant would be issued for his arrest if he did not appear. (See

generally id. at 41:56 to 45:55.) Capouch did not say or do anything of note in these final




5
        As a point of context, the Court notes that, contrary to Defendants’ assertions in
their briefing (see Defs.’ Br. in Support of Summ. J. [Doc. No. 48] (“Defs.’ Summ. J.
Br.”) at 7), it does not appear that Canadian Pacific would have been required to fire
Capouch for committing a theft, per company policy. (See Cobb Aff. [Doc. No. 56] ¶ 3
(affidavit from Canadian Pacific human resources employee stating that “new hires” are
only automatically fired if they steal “Canadian Pacific corporate property”).) However,
it is undisputed that, because Capouch was an at-will, probationary employee of
Canadian Pacific, Canadian Pacific could have fired him for virtually any reason it
wanted, including for committing a misdemeanor theft. (See H. Mertes Dep. at 47.)
                                              7
minutes of detainment. Rather, he accepted the Officers’ commands without protest and then

left the police station to walk to Burda’s. (Id.)

       Importantly, it is undisputed that, over the course of Capouch’s roughly hour-long

arrest and detainment, Capouch did not engage in any behavior that would have suggested to

a reasonable police officer that he was at risk of committing suicide. It is also undisputed that

the Officers had no information within their possession that would have put them on notice

of that risk. Not only did the Officers and defense expert provide testimony to that effect (see

Rose Dep. [Doc. No. 49-1] at 59, 62; Zerwas Dep. I at 32; Groat Ex. Rep. [Doc. Nos. 51-1 to

51-2]), but Plaintiffs’ own expert testified as such, too. (See Willenbring Rep. [Doc. Nol. 49-

14] at 2 (“agreeing” with Defendants’ expert, Dr. Groat, that Capouch “did not exhibit overt

signs of mental illness while he was in police custody,” and that Capouch “had no prior mental

health history, had never talked about suicide to anyone, and [had] never attempted suicide in

the past”); Willenbring Dep. [Doc. No. 49-11] at 19-20 (“Q: But there was certainly nothing

that you could see as a psychiatrist [after viewing the booking room video] that would indicate

to you that [Capouch] was inclined to commit suicide? A: No, there was not.”); see also H.

Mertes Dep. at 92-93 (“Q: [W]ould you have had any indication from watching that [booking

room] video that [Capouch] was going to commit suicide? A: Not at all.”).)

           3. The Suicide

       When Capouch arrived at Burda’s he discovered that he could not retrieve his car (or

his phone, which was inside his car) because he was not technically the owner of the vehicle

(rather, his father-in-law, Hunter Mertes, was the owner). (See Carbert Dep. [Doc. No. 49-10]

at 10 (testimony from one of the individuals who was working at Burda’s that day).)

                                                8
Admittedly, it is unclear who decided to apply this “ownership requirement” against Capouch.

On the one hand, Officer Zerwas testified that this requirement was a Burda’s policy, not a

police department policy, and that there was nothing he could have done about it. (See Zerwas

Dep. at 46.) In fact, Officer Zerwas explained at his deposition, he even recalled informing

Capouch about this issue after the three parties walked out of the police station. (Id.) On the

other hand, both Police Chief Beahen and Burda’s owner, Lance Burda, testified that Burda’s

could waive its “ownership requirement” if a police officer called and requested that Burda’s

do so. (See Beahen Dep. at 43; Burda Dep. [Doc. No. 49-9] at 9.) However, it appears, Zerwas

did not take that course of action here. (Id.)

       Regardless of this narrow factual discrepancy, though, it is undisputed that, within two

to three hours of leaving the police station, Capouch found himself at an Elk River railway

crossing ten miles away from the station. (See Willenbring Rep. at 2; Capouch Incident Rep.

at 5.) Once there, Capouch committed suicide by “striding into an oncoming commuter train.”

(Groat Rep. at 2; see also S. Mertes Dep. at 38-39 (acknowledging that Capouch’s death was

a suicide).) Capouch did not contact anyone before his death. (See J. Capouch Dep. at 123; S.

Mertes Dep. at 20; H. Mertes Dep. at 37-38.)

       B. Procedural Background

       On August 22, 2017, Mertes filed this lawsuit in Minnesota state court. (See Compl.

[Doc. No. 1-1].) Shortly thereafter, on October 2, 2017, Defendants removed Mertes’s suit to

federal court. (See Notice of Removal [Doc. No. 1].) Defendants did this because Mertes

based her case, in part, on violations of the United States Constitution. See 28 U.S.C. § 1331

(allowing federal courts to exercise jurisdiction over “all civil actions arising under the

                                                 9
Constitution . . . of the United States”); 28 U.S.C. § 1441(a) (allowing defendants to “remove”

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction”).

         In her complaint, Mertes alleged violations of the Fourth, Fifth, Sixth, Eighth, and

Fourteenth Amendments to the United States Constitution, at both the individual and

municipal level, as well as violations of Minnesota state negligence law. (See generally

Compl.) However, in a joint stipulation filed shortly before Defendants moved for summary

judgment, Mertes voluntarily dismissed her “claims under the Fourth, Fifth, and Sixth

Amendments,” as well as her “Failure to Supervise, Failure to Train, and Monell claims.”

(See Doc. No. 45; see also supra n.1 (noting that Mertes agreed to dismiss all of her claims

against Police Chief Beahen and Officer Rose, too).) Moreover, based on the parties’

summary judgment briefing and the May 6, 2019 oral argument, it appears that Mertes is now

only pursuing two claims: (A) a Fourteenth Amendment “substantive due process” claim

under 42 U.S.C. § 1983, and (B) a Minnesota state law negligence claim under Minn. Stat. §

573.02 (the state wrongful death statute). (See Defs.’ Summ. J. Br.; Pl.’s Br. in Opp. to Summ.

J. [Doc. No. 54] (“Pl.’s Opp. Br.”); Defs.’ Reply Br. [Doc. No. 59].)

   II.      DISCUSSION

         Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). The moving

party bears the burden of showing that there is no genuine issue of material fact and that it is

entitled to judgment as a matter of law, and the Court must view the evidence and the

inferences that may be reasonably drawn from the evidence in the light most favorable to the

                                               10
nonmoving party. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986); Enter. Bank v.

Magna Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). However, a party opposing a properly

supported motion for summary judgment may not rest on mere allegations or denials, and

must set forth specific facts in the record showing that there is a genuine issue for trial. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); Ingrassia v. Schafer, 825 F.3d

891, 896 (8th Cir. 2016).

       A. Section 1983 Substantive Due Process Claim

           1. The Law

       Mertes’s first claim arises under 42 U.S.C. § 1983. This provision of federal law,

commonly called “Section 1983,” allows victims of allegedly unconstitutional state or local

government action to sue the offending government official(s) for money “damages.”

However, the defense of qualified immunity “protects government officials from incurring

civil liability” under Section 1983 if the official’s “conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Wealot v.

Brooks, 865 F.3d 1119, 1124-25 (8th Cir. 2017) (quoting Pearson v. Callahan, 555 U.S. 223,

231 (2009)). To determine if qualified immunity applies, a court must ask two questions: “(1)

whether the facts the plaintiff has presented, when viewed in his favor, show that the conduct

of the officer violated a constitutional right, and (2) whether that constitutional right was

clearly established at the time of the incident such that a reasonable officer would have known

his or her actions were unlawful.” Neal v. Ficcadenti, 895 F.3d 576, 580 (8th Cir. 2018).

Courts have discretion to decide the order in which to engage these two prongs. See

Pearson, 555 U.S. at 236.

                                                11
       The constitutional right at issue here is the Fourteenth Amendment’s “Due Process

Clause.” This Clause bars state and local government officials from “depriv[ing] any person

of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV. Generally

speaking, the Due Process Clause exists to “protect the people from the State, not to ensure

that the State protect[s] the people from each other” (or, in the case of suicide, to ensure that

the State protects a person from themselves). DeShaney v. Winnebago Cty. Dep’t Soc. Servs.,

489 U.S. 189, 196 (1989). However, under a doctrine called “substantive due process,”

federal courts have enunciated two narrow “exceptions” to this general rule. The first

exception, which is not at issue here, is called the “custody exception.” This law provides

that, when the government “takes a person into its custody and holds him there against his

will,” such as when the government imprisons or institutionalizes an individual, government

officials must then “assume some responsibility for [that individual’s] safety and general

well-being.” Id. at 199-200; see, e.g., Ryan v. Armstrong, 850 F.3d 419, 426 (8th Cir. 2017)

(finding that county jail officers violated this law “when they allowed [a pretrial detainee]

to scream, howl, and bang against his cell door for eight hours without attempting to talk

to him or seek medical intervention,” and the detainee died shortly thereafter).

       The second exception, which is at issue here, is called the “state-created danger

exception.” This law provides that, when the government “create[s] the danger to which an

individual[] [is] subjected,” government officials “owe a duty to protect” that individual.

Avalos v. City of Glenwood, 382 F.3d 792, 799 (8th Cir. 2004); see, e.g., Freeman v.

Ferguson, 911 F.2d 52 (8th Cir. 1990) (finding that police chief violated this law when he

directed his officers not to enforce a restraining order against a man because he was the

                                               12
police chief’s friend, despite knowing that the man posed a threat to his estranged wife,

and the man then murdered his estranged wife and her friend). To establish a violation of

this “state-created danger exception” a plaintiff must prove five discrete elements: (1) that

they were a member of a limited, precisely identifiable group; (2) that the government

official’s conduct put them at a significant risk of serious, immediate, and proximate harm;

(3) that the risk was known or obvious to the government official; (4) that the government

official acted recklessly in conscious disregard of that risk; and (5) that, in total, the

government official’s conduct “shocks the conscience.” Montgomery v. City of Ames, 749

F.3d 689, 694-95 (8th Cir. 2014). This is a very demanding standard to meet. See, e.g.,

County of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998) (noting that, in the

substantive due process context, “conscience-shocking” governmental conduct means

conduct that violated the “decencies of civilized conduct,” or was so “brutal and offensive

that it did not comport with traditional ideas of fair play and decency”) (cleaned up).

       The Eighth Circuit has not had an opportunity to address this law in the specific

context of “state-created” suicide. However, the general consensus among other federal

courts is that government officials should rarely, if ever, be held liable under the Fourteenth

Amendment for “creating” a risk of suicide. See, e.g., Cutlip v. City of Toledo, 488 Fed.

App’x 107, 115-16 (6th Cir. 2012) (“Nearly all cases that considered the state-created-

danger doctrine in the context of suicide have rejected liability on the merits, finding in

most cases that the municipality did not create the danger—i.e., the self-destructive

impulse—through an affirmative act, and in the balance of cases that the state agents did

not act with deliberate indifference or in a way that shocked the conscience.”). In fact, this

                                              13
Court can only find one published decision in which a court allowed a “state-created

suicide” Fourteenth Amendment claim past summary judgment. See Armijo v. Wagon

Mound Public Schools, 159 F.3d 1253 (10th Cir. 1998). In that case, a special needs student

committed suicide (with a firearm) after school officials sent the student home in the

middle of the day, without notifying the students’ parents, and despite allegedly knowing

that the student “was suicidal and distraught, was unable to care for himself, was home

alone, and . . . had access to firearms.” Id. at 1264. However, because of Armijo’s unique

facts, other federal courts have deemed the decision “an outlier,” and have generally

declined to extend it. Jahn v. Farnsworth, 617 Fed. App’x 453, 463 (6th Cir. 2015)

(collecting cases).

           2. Analysis

       Defendants are entitled to qualified immunity here for two reasons. First, even

viewing the facts in the light most favorable to Mertes, there is no evidence from which a

reasonable juror could conclude that Officer Zerwas violated Capouch’s Fourteenth

Amendment rights. Neal, 895 F.3d at 580. Even assuming Officer Zerwas’s threats regarding

Capouch’s employment placed Capouch “at a significant risk of” committing suicide,

Montgomery, 749 F.3d at 694, there is simply no evidence in the record (a) that that risk was

“known or obvious” to Officer Zerwas, (b) that Officer Zerwas “acted recklessly in conscious

disregard of that risk,” or (c) that Officer Zerwas’s conduct “shocked the conscience,” given

what he knew about Capouch at the time. Id. Although the Court acknowledges that Officer

Zerwas’s colleague, Officer Rose, knew that Capouch may have been suffering from a

gambling problem (see Pl.’s Opp. Br. at 2 (emphasizing this fact)), there is no evidence, expert

                                              14
or otherwise, suggesting that, from that bit of information alone, Officer Zerwas should have

inferred that Capouch was at risk of committing suicide.

       Second, even if a reasonable juror could find for Mertes on the merits of her Fourteenth

Amendment claim, Mertes has not pointed to any case law showing that the particular

Fourteenth Amendment right at issue, i.e., the right to be detained free of suicide-inducing

verbal threats, was “clearly established” as of October 22, 2014, “such that a reasonable

officer” in Officer Zerwas’s shoes “would have known his or her [comments] were unlawful.”

Neal, 895 F.3d at 580. Without this showing, Mertes’s Fourteenth Amendment claim cannot

survive a qualified immunity challenge. See Hanson v. Best, 915 F.3d 543, 548 (8th Cir. 2019)

(“[T]he plaintiff has the burden of demonstrating that the law confirming her constitutional

right was clearly established.”).6

       For these reasons, the Court grants Defendants summary judgment on Mertes’s

Fourteenth Amendment claim under 42 U.S.C. § 1983.7

       B. Negligence (Minnesota State Common Law)

           1. The Law

       Mertes also seeks to hold Defendants accountable for Capouch’s death under a

negligence theory. “A plaintiff who alleges negligence in a wrongful-death action must prove


6
       Moreover, as the Court observed above, there is only one published federal court
decision allowing an analogous Fourteenth Amendment claim past summary judgment,
and that case is both out-of-circuit and factually distinct. See Armijo, 159 F.3d at 1264.
7
       Further, because, “absent a constitutional violation by a city employee, there can
be no § 1983 or Monell liability for [a] city,” the Court grants summary judgment to
Defendant City of Rogers on this claim, too. Whitney v. City of St. Louis, 887 F.3d 857,
861 (8th Cir. 2018).
                                             15
(1) that the defendant had a duty [to the plaintiff], (2) that the defendant breached that duty,

(3) that there was a death, and (4) that the breach of duty caused that death.” Stuedemann v.

Nose, 713 N.W.2d 79, 83 (Minn. Ct. App. 2006). Here, the critical “threshold question” is

whether Officer Zerwas had a legally enforceable “duty” to protect Capouch from committing

suicide, or, put differently, to take actions that would decrease the odds that Capouch would

commit suicide. Domagala v. Rolland, 805 N.W.2d 14, 22 (Minn. 2011). If Officer Zerwas

was not under such a “duty,” questions of breach and causation become moot, as “a defendant

cannot breach a nonexistent duty.” Id. The existence of duty is a question of law for the Court.

Id.

       “Minnesota law follows the general common law rule that a person does not owe a

duty of care to another – e.g., to aid, protect, or warn that person – if the harm is caused by a

third party’s conduct.” Doe 169 v. Brandon, 845 N.W.2d 174, 177-78 (Minn. 2014).

Accordingly, in most cases, Minnesota law does not impose wrongful death liability for

suicide because the “harm” is “self-inflicted.” Donaldson v. Young Women’s Christian Ass’n

of Duluth, 539 N.W.2d 789, 792 (Minn. 1995). However, there are two exceptions to this rule.

“The first is when there is a special relationship between a plaintiff and a defendant and the

harm to the plaintiff is foreseeable,” and “[t]he second is when the defendant’s own conduct

creates a foreseeable risk of injury to a foreseeable plaintiff.” Fenrich v. The Blake School,

920 N.W.2d 195, 201-02 (Minn. 2018) (emphases added) (cleaned up). Under either

exception, then, the law only imposes a duty on a defendant to protect a plaintiff against

suicide if that specific “harm” was “foreseeable.” See, e.g., Sandborg v. Blue Earth Cty., 615

N.W.2d 61, 64-65 (Minn. 2000) (observing that, even in the “special” “jailer-detainee”

                                               16
context, a jailer only has a duty to protect the detainee against a “known possibility of self-

inflicted harm”) (emphasis added).

       “To determine whether the risk of injury to the plaintiff is foreseeable, [courts] look at

whether the specific danger was objectively reasonable to expect, not simply whether it was

within the realm of any conceivable possibility.” Brandon, 845 N.W.2d at 178 (cleaned up).

In other words, “[t]he risk” of the particular injury “must be clear to the person of ordinary

prudence.” Id. “Foreseeability” should be decided by a court as part of its “duty” analysis in

all but “close cases.” Domagala, 805 N.W.2d at 27.

       The Minnesota Court of Appeals decision, Jasperson v. Anoka-Hennepin Indep. Sch.

Dist., No. A-06-1904, 2007 WL 3153456 (Minn. Ct. App. Oct. 30, 2007), offers the most

factually analogous application of these general legal principles.8 That case centered around

a 13-year-old student named “J.S.” J.S. endured bullying and insensitive teaching throughout

the fall of his eighth grade year. For instance, J.S.’s science teacher allegedly gave J.S. a

failing mid-term grade and then told the young man, “your life is going nowhere,” which

caused J.S. to cry in class. Id. at *2. J.S. killed himself at his home shortly thereafter, and left

a note stating, among other things, “I realize my life is going nowhere fast.” Id. at *3. J.S.’s

family sued the school district after their son’s death, and argued that the school officials’

failure to stop the (allegedly known) bullying, along with the science teacher’s “willful and




8
        Although Jasperson is an unpublished, non-precedential opinion, this Court may
still consider it as potentially “persuasive” evidence of how the Minnesota Supreme
Court might treat an issue of state law. See Grinnell Mut. Reinsurance Co. v. Schwieger,
685 F.3d 697, 703 n.5 (8th Cir. 2012).
                                                17
malicious ridicule,” constituted “negligence,” and that that negligence “proximately caused

J.S.’s suicide.” Id.

       The Minnesota District Court granted the school district’s motion for summary

judgment, largely on grounds that, because J.S.’s suicide was unforeseeable, “the school

district did not owe a duty to J.S. to prevent him from committing suicide.” Id. at *4. The

Minnesota Court of Appeals affirmed. In so ruling, the Court of Appeals first observed that

“the record [did] not support [the family’s] assertions that any school personnel knew or had

reason to know that J.S. continued to have problems with [bullying] after September 18 [a

few weeks before J.S. committed suicide], that J.S.’s failing grades were caused by his terror

of the [bullying], or that [the school guidance counselor] told J.S. that she did not have time

to meet with him.” Id. at *5. “[G]iven the evidence in this case,” the Court of Appeals then

held, the four schoolteacher defendants “could not have foreseen any harm to J.S. and

therefore had no duty to protect him from such harm.” Id.

           2. Analysis

       As the Court noted above, it is undisputed that, over the course of Capouch’s roughly

hour-long arrest and detainment, Capouch did not engage in any behavior that would have

suggested to a reasonable police officer that he was at risk of committing suicide. (See supra

at 8.) It is also undisputed that the Officers had no information within their possession that

would have put them on notice of that risk. (Id.) Capouch’s suicide was accordingly

unforeseeable as a matter of law, just as the suicide at issue in Jasperson. Consequently, under

the circumstances, the law imposed no duty on Officer Zerwas to modify his (arguably

threatening) comments so as to protect Capouch from the threat of suicide. See Fenrich, 920

                                              18
N.W.2d at 201-02. And, because “a defendant cannot breach a nonexistent duty,” Domagala,

805 N.W.2d at 22, it is of no moment that Mertes has submitted evidence showing that Officer

Zerwas (allegedly) acted negligently toward Capouch when he threatened his employment

(see Montgomery Ex. Rep. at 23 [Doc. No 49-14] (opining that Officer Zerwas’s comments

during Capouch’s detention were “not what reasonably-trained and prudent police officers

typically do in situations [like that]”)), and that that negligence (allegedly) constituted the

“primary factor” behind Capouch’s death (see Willenbring Ex. Rep. at 3 (opining that Officer

Zerwas’s “egregious” and “unwarranted” “threats” to Capouch’s employment were “a

substantial factor, if not the primary factor, in driving [Capouch] to commit suicide”)).

       Moreover, although Mertes argues in her brief that the issue of “foreseeability” is

“close,” and should therefore be presented to a jury, the two Minnesota Supreme Court cases

she cites in support of that assertion are wholly inapposite. See Senogles v. Carlson, 902

N.W.2d 38, 47 (Minn. 2017) (denying summary judgment in negligent supervision drowning

case, and noting that there were “disputed facts regarding [plaintiff’s] experience and

differing reasonable inferences about whether the danger of returning to the river should have

been obvious to [the plaintiff]”); Montemayor v. Sebright Prods., Inc., 898 N.W.2d 623, 631-

32 (Minn. 2017) (denying summary judgment in products liability case, and noting that “a

reasonable person could find that [defendant company] should have foreseen the possibility

of a worker operating the [at-issue machine] from the control panel without the ability to

observe another worker performing maintenance inside the machine”).




                                              19
       For these reasons, the Court grants Defendants summary judgment on Mertes’s

negligence claim under Minn. Stat. § 573.02.9

    III.   ORDER

       Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that Defendants’ Motion for Summary Judgment [Doc. No. 46] is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 23, 2019                             __/s/ Susan Richard Nelson___
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




9
      Because Mertes does not allege any direct negligence on the City of Rogers’s part,
and because the City cannot be vicariously liable for a tort its employee did not commit,
the Court grants Defendant City of Rogers summary judgment on this claim, too.
                                            20
